Citation Nr: 1825550	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971 and from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

TDIU

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  However, the Veteran's service connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran's service-connected disabilities do not meet the schedular criteria as his combined disability evaluation for his sole service-connected disability of the left knee is 40 percent from November 2009 and 50 percent from February 2012.

Nevertheless, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

In this case, the Veteran's TDIU claim was received in January 2012.  In his formal application for increased compensation based on unemployability, the Veteran claimed that his service-connected left knee conditions prevented him from securing or following any substantially gainful occupation.  He reported that he last worked fulltime in February 1999 as an engineer.

The Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran's knee conditions impacted his ability to work.  The examiner provided that the Veteran could sit for 60 minutes, stand for 20 minutes, ambulate 20 yards on his own, could not lift and carry, and could write and type without restriction.

The Veteran contends that his service-connected left knee conditions have not only prevented him from maintaining any kind of substantially gainful employment, but have rendered him marginally and/or completely unemployable.  As the Veteran's last VA examination was in February 2012, the Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to a TDIU.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the current severity of his left knee conditions and the impact that his service-connected left knee conditions have on employment.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his service-connected left knee disability.  The electronic claims folder must be available for review.  The examination report should indicate that the claims file was reviewed.

The examiner should:

a) Specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

The examiner should express an opinion as to whether pain or other manifestations during flare-ups or with repeated use could significantly limit functional ability of the left knee.  The examiner should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.

If the Veteran is not experiencing a flare-up of his left knee, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means including the Veteran's subjective report, and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

b) The examiner is asked to comment on the degree of severity and the functional effects of the service-connected left knee symptomatology (chondromalacia with arthritis; instability; limitation of extension; and any other associated symptomatology found on clinical examination) on his activities of daily living and capacity for work.  The examiner should discuss the impact of the Veteran's left knee disabilities in regard to his ability to maintain employment.

In doing so, the examiner is asked to take the Veteran's service-connected disability, level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Then, if it is determined that the evidence demonstrates that the Veteran is unemployable due to his service-connected left knee disability, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4. Then, after conducting any other development deemed necessary, readjudicate the TDIU claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


